•Opinion on Motions by
Chief Justice Hobson.
*754Before the time for filing the transcript expired, appellant in vacation 'filed in the clerk’s office a motion to extend the time. Under an old rule of this court' a motion filed in vacation in the clerk’s office in those matters in which only the court may make an order is treated as a motion enteréd on that day in court. Sufficient grounds for extending the time being shown the motion to extend the time is sustained and the motion to dismiss the appeal is overruled. The rule applies in all cases where the court for any reason takes a recess and is based on the ground that the adjournment of the court shall not prejudice litigants; but it does not apply to motions for extension of time to file petitions for rehearing as an order for this purpose may be made under the statute by a judge of the court in vacation.
Motions ruled as indicated.